    Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 1 of 43 PageID #: 1


                         UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE COURTLAND COMPANY, INC., a                       )
 West Virginia Business Corporation,                  )
                                                      )
                                  Plaintiff,          )
                                                                  2:21-cv-00487
                                                      ) Case No. __________________________
                  v.                                  )
                                                      )
 UNION CARBIDE CORPORATION, a New                     )
 York Corporation,                                    )
                                                      )
                                  Defendant           )

   COMPLAINT FOR “CITIZEN SUIT” RELIEF, PURSUANT TO SECTION 505 OF
   THE CLEAN WATER ACT, 33 U.S.C. § 1362, REQUIRING DEFENDANT UNION
    CARBIDE CORPORATION FORTHWITH: (1) TO CEASE AND DESIST FROM
    ALLOWING FURTHER UNPERMITTED DISCHARGES OF POLLUTANTS TO
   NAVIGABLE WATERS OF THE UNITED STATES; (2) TO CEASE AND DESIST
     FROM ALLOWING FURTHER UNPERMITTED DISCHARGES OF STORM
      WATER ASSOCIATED WITH INDUSTRIAL ACTIVITY TO NAVIGABLE
      WATERS OF THE UNITED STATES; (3) TO ABATE THE CONTINUING
      ADVERSE ENDANGERMENTS TO HEALTH AND THE ENVIRONMENT
   RESULTING FROM SUCH UNPERMITTED DISCHARGES; AND (4) TO PAY TO
    THE UNITED STATES TREASURY AN APPROPRIATE CIVIL PENALTY FOR
                       ITS PAST CWA VIOATIONS

        Plaintiff, the Courtland Company, Inc. (“Courtland”), by and through its undersigned

counsel, makes the following allegations upon knowledge as to itself and upon information and

belief as to all other matters:

                                  I.    NATURE OF THIS CASE:

        1.   Whether intentionally or through wanton, willful and callous indifference to the

resulting, adverse impacts on health and the environment, Defendant, Union Carbide Corporation

(“UCC”), by more than four (4) decades of its acts, omissions, on-going violations of federal and

state environmental and public health protection laws, and through its breaches of common law

duties owed to Plaintiff and the public at large, has caused and is continuing to cause the

   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
  Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505, 33 U.S.C. § 1365 Page
                                               1 of 43 pages
     Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 2 of 43 PageID #: 2


unpermitted discharge of toxic, noxious, harmful and hazardous pollutants into navigable waters

of the United States and into public waters of the State of West Virginia, and such pollutants have

become present and threaten to become further present at, on, and under Plaintiff’s property and

in soils, groundwater, and surface waters in the immediate vicinity thereof. Such unpermitted

discharges of pollutants have occurred at and from a parcel of land owned and operated by

Defendant UCC beginning no later than the 1950s, which parcel lies both east and north of property

owned by the Plaintiff in South Charleston, West Virginia and contains: (1) a rail yard, at which

hazardous and toxic chemicals have been both stored onsite, released and disposed of to

environmental media, and then permitted to leach into the environment, including soils, surface

waters (including Davis Creek and the Kanawha River) and groundwater underlying Plaintiff’s

property; and (2) a waste disposal site that Defendant UCC illegally failed formally to report to

state and federal environmental and public health protection regulators, which is located on the

very banks of the Davis Creek and which is entirely noncompliant with applicable state and federal

law, at which Solid Wastes, Hazardous Wastes, and Hazardous Substances—all “pollutants”

within the meaning of Section 502(6) of the federal Clean Water Act (“CWA”),

33 U.S.C. § 1362(6)—have been disposed of and are continuing to be disposed of at and from such

waste disposal site. Leachate from this UCC waste disposal site containing these hazardous

wastes and hazardous substances have been discharged, and are continuing to be discharged,

directly to navigable waters, including the Davis Creek and the Kanawha River without the

NPDES1 permit required by 33 U.S.C. §§ 1311 and 1342 and by the West Virginia Water Pollution


1 The proper discernment and application of Congressional intent embodied in the Clean Water Act
requires a cogent understanding of the term "NPDES," which refers to the National Pollutant Discharge
Elimination System created by Congress in Section 402 of the federal Water Pollution Control Act, as
amended by the Clean Water Act ("Clean Water Act" or "CWA"), 33 U.S.C. § 1342, that imposes a
federal permit requirement on all Discharges of a Pollutant as part of national program that as of yet

    The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
    Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505, 33 U.S.C. § 1365 Page
                                            2 of 43 pages
    Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 3 of 43 PageID #: 3




Control Act, W. Va. Code Chapter 22, Article 11. In addition, that same leachate containing those

same Hazardous Wastes, Hazardous Substances and Solid Wastes have been Discharged and

are continuing to be Discharged to the groundwater under that UCC waste disposal facility, which

groundwater is very proximate to, and hydraulically connected with, those same Waters of the

U.S., resulting in the conveyance of those Hazardous Wastes, Hazardous Substances and Solid

Wastes to those surface waters in a manner that is the functional equivalent of a direct Discharge

of those Hazardous Wastes, Hazardous Substance, and Solid Wastes to those surface waters.

        2.   Accordingly, Plaintiff brings this “Citizen Suit” enforcement action pursuant to CWA

Section 505, 33 U.S.C. 1365 (“CWA”) to: (a) require Defendant UCC forthwith to cease and

desist allowing the on-going, unpermitted Discharge of Pollutants and Storm Water Associated

with Industrial Activities to navigable waters at and from its Filmont Waste Disposal Site in




has failed (in substantial part due to preexisting historical, unabated pollution) to achieve the clearly
stated objective of Congress, which is not to limit, but to eliminate, all discharges of pollutants to
waters of the United States:
        The objective of this Act [i.e., the Federal Water Pollution Control Act, as amended by the
        federal Clean Water Act, 33 U.S.C. §§ 1251 et seq.] is to restore and maintain the chemical,
        physical, and biological integrity of the Nation's waters. In order to achieve this objective, it
        is hereby declared that, consistent with the provisions of this Act—
       (1) it is the national goal that the discharge of pollutants into the navigable waters be
           eliminated by 1985;
       (2) it is the national goal that wherever attainable, an interim goal of water quality which
           provides for the protection and propagation of fish, shellfish, and wildlife and provides
           for recreation in and on the water be achieved by July 1, 1983;
       (3) it is the national policy that the discharge of toxic pollutants in toxic amounts be
           prohibited;
                   **           **              **              **
       (7) it is the national policy that programs for the control of nonpoint sources of pollution be
            developed and implemented in an expeditious manner so as to enable the goals of this
            Act to be met through the control of both point and nonpoint sources of pollution.
Clean Water Act § 101, 33 U.S.C. § 1251 [Bolding emphasis added].

   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                           Page 3 of 43 pages
    Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 4 of 43 PageID #: 4




violation of the requirements of CWA Sections 301 and 402, 33 U.S.C. §§ 1311 and 1342, (b)

secure judicial abatement of the continuing adverse impacts to navigable waters and related

environmental media, including sediments underlying such navigable waters, resulting from

decades of UCC’s CWA past and on-going violations; (c) recover plaintiff’s reasonable litigation

costs, non-exclusively including plaintiff’s attorney fees and costs, expert witness fees and costs

and court costs incurred in obtaining such relief; and (d) obtain an order requiring UCC to pay to

the United States Government, civil penalties pursuant to CWA Sections 309(d) and 505(a), 33

U.S.C. §§ 1319(d) and 1365(a); and (e) secure such other relief as this Court may deem necessary

and appropriate, including all relief under Rule 54(c), Federal Rules of Civil Procedure.


                               II. JURISDICTION AND VENUE:

       3.    This Court has original jurisdiction over the subject matter of Count I of this

Complaint, without regard to the amount in controversy or the citizenship of the parties, pursuant

CWA § 505(a), 33 U.S.C. § 1365(a), and 28 U.S.C. § 1331.

       4.    Pursuant to CWA § 505(c), 33 U.S.C. § 1365(c), and 28 U.S.C. § 1391(b)(2), venue

lies in this Judicial District, since a substantial part of the acts, omissions, and events which are

described herein and which give rise to Plaintiff’s claims, including the discharges of pollutants

into navigable waters referenced herein, occurred and are continuing to occur in this judicial

district, causing harmful impacts to such Navigable Waters within the meaning of CWA § 502(7),

33 U.S.C. § 1362(7), within this judicial district.


                                                 III.
            ALL STATUTORY PREREQUISITES FOR THE COMMENCEMENT
               OF THIS CIVIL ACTION HAVE BEEN SATISFIED:

       5.    In compliance with the requirements of CWA § 505(b)(1), 33 U.S.C. § 1365(b)(1), on

   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                          Page 4 of 43 pages
    Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 5 of 43 PageID #: 5




November 10, 2020 Plaintiff sent its Notice of Violation, a copy of which is attached hereto as

Exhibit 1 and incorporated herein as if set forth in full, to Defendant UCC and all required federal

and West Virginia governmental officers and entities. In compliance with the requirements of

CWA § 505(b)(1), 33 U.S.C. § 1365(b)(1), on June 16, 2021, a revised, supplemental Notice of

Violation, a copy of which is attached hereto as Exhibit 2 and incorporated herein as if set forth

in full, to Defendant UCC and all required federal and West Virginia government offices and

entities.

        6.   More than 60 days have elapsed since Plaintiff sent its Notice of Violation and on

August 18, 2021, more than 60 days elapsed from the service of supplemental Notice of Violation.

        7.   Neither the United States, the U.S. Environmental Protection Agency (“USEPA”), the

State of West Virginia nor the West Virginia Department of Environmental Protection

(“WVDEP”) have commenced any civil or criminal action described in CWA § 505(b)(1)(B) with

respect to any of the matters addressed in Plaintiff’s Notice of Violation prior to the

commencement of this action.


                                       IV. THE PARTIES:

        8.   Plaintiff Courtland is a West Virginia Business Corporation with its principal place of

business in the City of South Charleston (Kanawha County), West Virginia. Courtland is the

owner, in fee simple, of approximately 13.8 acres of land on Davis Creek in the City of South

Charleston, Kanawha County, West Virginia, which real property is described as real estate

purchased by Courtland by deed from The Charleston National Bank as Trustee under the Will of

Lulu B. Dickenson Owens, Deceased, Kanawha County Recorder’s Office, Book 1932 Page 440

(“the Courtland Property”).

        9.   Defendant UCC is a New York Corporation with its principal place of business in the

   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                         Page 5 of 43 pages
     Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 6 of 43 PageID #: 6




State of Connecticut. Since approximately 1946, Defendant UCC has been the owner of Kanawha

County Tax Parcel No. 22-14-9, located at approximately 38° 21’ 29.018” North latitude and

81° 42’ 29.212” West longitude (“UCC Parcel”), which parcel contains a rail yard (“UCC

Railyard”) and a waste disposal Facility (“Filmont Waste Disposal Facility,” sometimes known

as “Filmont Dump” or “Filmont Landfill”2) (collectively, the UCC Railyard and the Filmont

Waste Disposal Facility are referenced as the “Filmont Facility” or the “Filmont Waste

Disposal Site”). Beginning in no later than the 1950s and continuing through the 1980s, UCC

accepted for Disposal and Disposed of Solid Wastes, Hazardous Wastes, and Hazardous

Substances at its Filmont Waste Disposal Facility—a facility that was never designed or

constructed to contain the wastes put into it in a manner that is protective of public health or the

Environment.      Consequently, toxic leachate and other Pollutants have been seeping and

discharging both directly to Navigable Waters and via groundwater to Navigable Waters, including

the Davis Creek, the Ward Branch, the North Drainage Ditch, and the South Boundary Creek (also

known as the South Boundary Drainage Ditch), and continue to do so to this very day, through

discernible, confined and discrete conveyances, including but not limited to various pipes, ditches,

channels, tunnels, conduits, and discrete fissures. In direct violation of federal and West Virginia

laws that have been in place and in effect for decades, UCC has also permitted the continuous and

unpermitted Discharge of Storm Waters Associated with Industrial Activities from its Filmont

Waste Disposal Facility to surrounding surface waters, including those Waters of the U.S.

described above. UCC has received and is continuing to receive an economic benefit by avoiding


2
   In modern, common parlance, the term “landfill” has for decades referred to a Sanitary Landfill that
is designed, constructed, and operated, with impermeable liners and leachate collection and monitoring
systems, to contain the wastes disposed in those facilities and to protect the surrounding environment.
To a certainty, UCC’s Filmont Waste Disposal Facility is not now, and never has been, a “Sanitary
Landfill.”

    The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                          Page 6 of 43 pages
    Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 7 of 43 PageID #: 7




the costs of and failing either to control, prevent, or stop these unpermitted Discharges or properly

to obtain the permits required of it under CWA Sections 301 and 402, 33 U.S.C. §§1311 and 1342.

       10. In or about 2001, UCC became a wholly-owned subsidiary of the Dow Chemical

Company, Inc. (“Dow”), which since that date and through its officers and employees, has

controlled and continues to control all operations of UCC, inclusive of all decisions concerning

Hazardous Waste, Hazardous Substance, and Solid Waste handling, treatment, Storage, and

Disposal and all decisions concerning the environmental remediation of both legacy and current

UCC sites, including both the UCC Railyard and Filmont Waste Disposal Site/Facility.


                                       V. DEFINITIONS:

       11. Words used in this Complaint are to be taken and understood in their natural and

ordinary sense unless this Complaint indicates that a different meaning was intended. Unless

otherwise expressly provided herein, terms used in this Complaint that are defined in this

Section IV are indicated in the text of this Complaint by both bolding and initial

capitalization of each operative word and are intended to have the meaning assigned to them

in this Section IV. Whenever terms listed below are used in this Complaint or in any appendices

now or later attached to this Complaint and incorporated hereunder, the following definitions are

intended to apply:

a. Consistent with its definition in the federal regulations duly promulgated by USEPA pursuant
   to its authority under the CWA and codified at 40 C.F.R. § 122.2, the term "CWA and
   Regulations" as used herein means:
       the Clean Water Act (CWA) and applicable regulations promulgated thereunder. In the
       case of an approved State program, it includes State program requirements.

b. Consistent with its definition in CWA § 502(16), the term "Discharge" as used herein means:
       when used without qualification includes a Discharges of a Pollutant, and a Discharge of
       Pollutants.


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                         Page 7 of 43 pages
    Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 8 of 43 PageID #: 8




c. Consistent with the relevant provisions of its definition in the federal regulations duly
   promulgated by USEPA pursuant to its authority under the CWA and codified at
   40 C.F.R. § 122.2, the term "Discharge of a Pollutant" as used herein means:
       (A) The term "discharge of a pollutant" and the term "discharge of pollutants" each means
       any addition of any pollutant to navigable waters from any point source, ….
       (B) This definition includes additions of pollutants into waters of the United States from:
       surface runoff which is collected or channeled by man; discharges through pipes, sewers,
       or other conveyances owned by a State, municipality, or other person which do not lead to
       a treatment works; and discharges through pipes, sewers, or other conveyances, leading
       into privately owned treatment works.

d. Consistent with its definition in the federal regulations duly promulgated by USEPA pursuant
   to its authority under the CWA and codified at 40 C.F.R. § 122.2, the term "Facility" as used
   herein means:
       any NPDES "point source" or any other facility or activity (including land or appurtenances
       thereto) that is subject to regulation under the NPDES program.

e. Consistent with its definition in the federal regulations duly promulgated by USEPA pursuant
   to its authority under the CWA and codified at 40 C.F.R. § 122.2, the term "Hazardous
   Substance" as used herein means:
       any substance designated under 40 C.F.R., Part 116 pursuant to section 311 of CWA.
f. Consistent with its definition in 40 C.F.R. § 257.2 and in the West Virginia Solid Waste
   Management Rule promulgated by WVDEP pursuant to its authority under the West Virginia
   Solid Waste Management Act, W. Va. Code § 22-15-5, and codified at W. Va.
   C.S.R. § 33-1-2.66, the term "Leachate" as used herein means:
       any liquid that has come into contact with, passed through or emerged from solid waste
       and contains soluble, suspended, or miscible materials removed from such waste.

g. The terms “National Contingency Plan” and “NCP” each mean the National Oil and
   Hazardous Substances Pollution Contingency Plan, now codified at 40 C.F.R., Part 300, which
   was originally promulgated in 1968 and greatly expanded in 1972 by the Administrator of the
   U.S. Environmental Protection Agency pursuant to the Spill Response provisions of
   Section 311 of the federal Clean Water Act, 33 U.S.C. § 1321, and which was, pursuant to the
   Congressional mandate in Section 105(a) of the federal Comprehensive Environmental
   Response, Compensation and Liability Act of 1980, as amended (“CERCLA” or “federal
   Superfund Act”), 42 U.S.C. § 9605(a), re-promulgated to address the Responses (i.e., the
   precise scope and nature of necessary and proper investigation and clean-up actions)
   appropriate to releases and threatened releases of hazardous substances that are the central
   focus of the remedial provisions of the Clean Water Act and CERCLA.

h. Consistent with its definition in CWA § 502(7), 33 U.S.C. § 1362(7), the term "Navigable
   Waters" as used herein means:
       The Waters of the United States, including the territorial seas.

  The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
             Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                       Page 8 of 43 pages
    Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 9 of 43 PageID #: 9




i. Consistent with the relevant provisions of its definition in CWA § 502(5), 33 U.S.C. § 1362(5),
   the term "Person" as used herein means:
        an individual, corporation, partnership, association, State, municipality, commission, or
        political subdivision of a state, or any interstate body.

j. Consistent with its definition in the federal regulations duly promulgated by USEPA pursuant
   to its authority under the CWA and codified at 40 C.F.R. § 122.2, the term "Point Source" as
   used herein means:
        [A]ny discernible, confined, and discrete conveyance, including but not limited to, any
        pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock,
        concentrated animal feeding operation, landfill leachate collection system, vessel or other
        floating craft from which pollutants are or may be discharged. This term does not include
        return flows from irrigated agriculture or agricultural storm water runoff.

k. Consistent with the relevant provisions of its definition in CWA § 502(6), 33 U.S.C. § 1362(6),
   the term "Pollutant" as used herein means:
        dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions,
        chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded
        equipment, rock, sand, cellar dirt and industrial, municipal, and agricultural waste
        discharged into water. This term does not mean . . . . (B) water, gas, or other material
        which is injected into a well to facilitate production of oil or gas, or water derived in
        association with oil or gas production and disposed of in a well, if the well used either to
        facilitate production or for disposal purposes is approved by authority of the State in which
        the well is located, and if such State determines that such injection or disposal will not
        result in the degradation of ground or surface water resources.
        This definition includes additions of pollutants into waters of the United States from:
        surface runoff which is collected or channeled by man; discharges through pipes, sewers,
        or other conveyances owned by a State, municipality, or other person which do not lead to
        a treatment works; and discharges through pipes, sewers, or other conveyances, leading
        into privately owned treatment works.

l. Consistent with its definition in CWA § 502(19), 33 U.S.C. § 1362(19), the term "Pollution"
   as used herein means:
        the man-made or man-induced alteration of the chemical, physical, biological, and
        radiological integrity of water.

m. Consistent with its definition in the federal regulations duly promulgated by USEPA pursuant
   to its authority under the CWA and codified at 40 C.F.R. § 122.26(b)(13), the term
   "Storm Water " as used herein means:
           storm water runoff, snow melt runoff, and surface runoff and drainage.

n. Consistent with its definition in the federal regulations duly promulgated by USEPA pursuant
   to its authority under the CWA and codified at 40 C.F.R. § 122.26(b)(14), the term "Storm
   Water Discharge Associated with Industrial Activity" as used herein means:

   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                         Page 9 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 10 of 43 PageID #: 10




       the discharge from any conveyance that is used for collecting and conveying storm water
       and that is directly related to manufacturing, processing or raw materials storage areas at
       an industrial plant. The term does not include discharges from facilities or activities
       excluded from the NPDES program under this part 122. For the categories of industries
       identified in this section, the term includes, but is not limited to, storm water discharges
       from industrial plant yards; immediate access roads and rail lines used or traveled by
       carriers of raw materials, manufactured products, waste material, or by-products used or
       created by the facility; material handling sites; refuse sites; sites used for the application or
       disposal of process waste waters (as defined at part 401 of this chapter); sites used for the
       storage and maintenance of material handling equipment; sites used for residual treatment,
       storage, or disposal; shipping and receiving areas; manufacturing buildings; storage areas
       (including tank farms) for raw materials, and intermediate and final products; and areas
       where industrial activity has taken place in the past and significant materials remain and
       are exposed to storm water. For the purposes of this paragraph, material handling activities
       include storage, loading and unloading, transportation, or conveyance of any raw material,
       intermediate product, final product, by-product or waste product. The term excludes areas
       located on plant lands separate from the plant's industrial activities, such as office buildings
       and accompanying parking lots as long as the drainage from the excluded areas is not mixed
       with storm water drained from the above described areas. Industrial facilities …include
       those facilities designated under the provisions of paragraph (a)(1)(v) of this section. The
       following categories of facilities are considered to be engaging in "industrial activity"
       for purposes of paragraph (b)(14):
          (i)Facilities subject to storm water effluent limitations guidelines, new source
             performance standards, or toxic pollutant effluent standards under 40 C.F.R.
             subchapter N (except facilities with toxic pollutant effluent standards which are
             exempted under category (xi) in paragraph (b)(14) of this section);
                       ***             ***             ***             ***
         (iv)Hazardous waste treatment, storage, or disposal facilities, including those that are
             operating under interim status or a permit under subtitle C of RCRA;
          (v)Landfills, land application sites, and open dumps that receive or have received
             any industrial wastes (waste that is received from any of the facilities described
             under this subsection) including those that are subject to regulation under
             subtitle D of RCRA;
       [Bolding emphasis added].

o. Consistent with the relevant provisions of its definition in CWA §§ 307(a)(1) and 502(13),
   33 U.S.C. §§ 1317(a)(1) and 1362(13), the term "Toxic Pollutant" as used herein means:
       (A) those pollutants, or combinations of pollutants, including disease-causing agents,
       which after discharge and upon exposure, ingestion, inhalation or assimilation into any
       organism, either directly from the environment or indirectly by ingestion through food
       chains, will, on the basis of information available to the Administrator [of USEPA], cause
       death, disease, behavioral abnormalities, cancer, genetic mutations, physiological
       malfunctions (including malfunctions in reproduction) or physical deformations, in such

  The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
             Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                         Page 10 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 11 of 43 PageID #: 11




       organisms or their offspring; and
       (B) those pollutants listed by the Administrator of USEPA in federal regulations
       promulgated pursuant to the authority conveyed in CWA Section 307(a)(1),
       33 U.S.C. § 1317(a)(1), which regulations are now codified at 40 C.F.R. § 401.15.

p. Consistent with its definition in the federal regulations duly promulgated by USEPA pursuant
   to its authority under the CWA and codified at 40 C.F.R. § 122.2, the terms "Waters of the
   United States" and “Waters of the U.S.” as used herein each mean:
       (a)All waters which are currently used, were used in the past, or may be susceptible to use
       in interstate or foreign commerce, including all waters which are subject to the ebb and
       flow of the tide;
       (b)All interstate waters, including interstate "wetlands;"
       (c)All other waters such as intrastate lakes, rivers, streams (including intermittent streams),
       mudflats, sandflats, "wetlands," sloughs, prairie potholes, wet meadows, playa lakes, or
       natural ponds the use, degradation, or destruction of which would affect or could affect
       interstate or foreign commerce including any such waters:
          (1) Which are or could be used by interstate or foreign travelers for recreational or other
          purposes;
          (2) From which fish or shellfish are or could be taken and sold in interstate or foreign
          commerce; or
          (3) Which are used or could be used for industrial purposes by industries in interstate
          commerce;
       (d)All impoundments of waters otherwise defined as waters of the United States under this
       definition;
       (e)Tributaries of waters identified in paragraphs (a) through (d) of this definition;
       (f)The territorial sea; and
       (g)"Wetlands" adjacent to waters (other than waters that are themselves wetlands)
       identified in paragraphs (a) through (f) of this definition.
       Waste treatment systems, including treatment ponds or lagoons designed to meet the
       requirements of CWA (other than cooling ponds as defined in 40 C.F.R. § 423.11(m) which
       also meet the criteria of this definition) are not waters of the United States. This exclusion
       applies only to manmade bodies of water which neither were originally created in waters
       of the United States (such as disposal area in wetlands) nor resulted from the impoundment
       of waters of the United States. [See Note 1 of this section.]


                          VI. FACTS COMMON TO ALL COUNTS:

       12. UCC’s Filmont Waste Disposal Facility is a part of the same nearly 31-acre parcel of

real property also occupied by UCC’s Massey Rail Yard located within the municipal boundaries

  The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
             Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 11 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 12 of 43 PageID #: 12




of South Charleston, West Virginia. The parcel is owned by UCC and operated by UCC and Dow.

This Filmont Waste Disposal Facility is located on the northern part of the parcel and extends to

the west to form the very bank of Davis Creek. It is also immediately adjacent to the Courtland

real property, generally on the north side (See Figure 1, below).

       13. Although Courtland purchased its real property in South Charleston, WV in 1980 and

has since continuously owned that real property, which is immediately adjacent to and

downgradient of UCC’s Filmont Waste Disposal Facility/Massey Rail Yard facilities in South

Charleston, it first learned of the existence and contents of UCC’s Filmont Waste Disposal Facility

when that information was revealed during deposition testimony by a UCC/Dow environmental

technical representative in October 2019. According to this sworn testimony, provided under

penalty of perjury, the UCC Filmont Waste Disposal Facility was used by UCC in the 1970’s and

1980’s and received waste from the UCC South Charleston chemical manufacturing facility. The

Dow/UCC representative testified under oath that he did not know exactly what went into the

Filmont so-called “landfill” other than wastes associated with the manufacture of Dynel, a fiber

made from vinyl chloride and acrylonitrile at UCC’s South Charleston chemical manufacturing

site. He also testified that he did not know how UCC’s Filmont Waste Disposal Facility was

constructed, but stated that he did not think that it was built to the standards required by Subtitles

C (i.e., Hazardous Waste Management) or Subtitle D (i.e., Solid Waste Management) of the federal

Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976,

as further amended, 42 U.S.C. §§ 6901 – 6991m (hereinafter: “RCRA,” or “federal Solid and

Hazardous Waste Management Act”).




   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                         Page 12 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 13 of 43 PageID #: 13




                                             Figure 1

       14. UCC has represented to the City of South Charleston that its Filmont so-called

“Landfill” received wastes from the 1950s through the 1980s.

       15. Additional research revealed that in addition to unknown wastes and wastes from

Dynel manufacturing, the UCC Filmont Waste Disposal Facility not only received bottom-ash

from two (2) Union Carbide South Charleston facility power plants that burned primarily coal, but

also “wastes”, and wastewater treatment plant grit resulting from the treatment of UCC South

Charleston chemical manufacturing facility influent to the South Charleston Wastewater

Treatment Plant. This grit contained biphenyl, 2,6-di-tert-butyl-p-cresol, isophorone, phenyl ether

and various inorganics including arsenic, chrome, lead and mercury. UCC has also admitted that

the landfill contains “buried drums,” the contents of which are unknown, and that other drums

were dumped at the site. UCC documents indicate that the Filmont Waste Disposal Facility was


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 13 of 43 pages
   Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 14 of 43 PageID #: 14




used for the disposal of mercury batteries. In addition, UCC has admitted that its Filmont Waste

Disposal Facility was used as a Disposal location for organic chemicals wastes used or generated

in its industrial processes.

        16. Historic aerial photography reveals large piles of what is likely bottom ash at UCC’s

Filmont Waste Disposal Facility in 1971, as well as other ongoing site management activities.

1984 aerial photographs also indicate the presence of what is likely large piles of bottom ash as

well as other activities at UCC’s Filmont Waste Disposal Facility. 1996 aerials show the site as

flattened and vegetated.

        17. UCC had installed three (3) monitoring wells across Davis Creek and downgradient

from its Filmont Waste Disposal Site. Contamination from UCC’s Filmont Waste Disposal

Facility was discovered in these wells some time prior to 2012, including 1,4-dioxane and,

according to the witness, “some ethers”. The presence of these Pollutants and Contaminants

from this then-inactive waste disposal Facility was not reported by UCC to any federal or state

governmental agency with environmental and public health protection jurisdiction. The depth of

UCC’s Filmont Waste Disposal Site is unknown, though it does come to and actually forms the

very bank of Davis Creek and appears to cover part of the Davis Creek floodplain. In addition, it

is clear that UCC’s Filmont Waste Disposal Site has filled in and covered the historical Davis

Creek channels. At the banks of both the Davis Creek and the Ward Branch thereof (which runs

along the western portion of northern edge of UCC’s Filmont Waste Disposal Site), the following

waste materials from the Filmont Waste Disposal Facility are visible and physically located within

the creek: notably broken concrete; iron rebar; and other construction debris. At the edge of Davis

Creek, the so-called “landfill” appears to be at least 20-30 feet high with waste and fill material

estimated to be ranging from at least 30 to 60 feet below ground surface.


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
               Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 14 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 15 of 43 PageID #: 15




                                          Figure 2
       The Filmont Waste Disposal Facility (northern edge, along Ward Branch of Davis Creek)

       18. A sequence of historic aerial photos show extensive work at UCC’s Filmont Waste

Disposal Facility through the 1970s evidencing the progression of the waste disposal site

expanding over time to cover and fill-in the historic Davis Creek channels, which channels are and

have been since their filling the source of Discharges of Pollutants and seeps which are releasing

and Discharging Pollutants from those Points Sources into the Waters of the United States

within the Davis Creek Watershed.

       19. UCC and its contractors have acknowledged that fill materials from UCC’s Filmont

Waste Disposal Site are present on Courtland’s property. UCC has also acknowledged that

groundwater from one portion of UCC’s Filmont Waste Disposal Facility flows onto Courtland’s

property.

       20. UCC has identified one or more particular Discharges (which UCC calls “seeps”)

from its Filmont Waste Disposal Facility over a period that of time that extends more than

15 years. Such Discharges include one seep previously identified by UCC’s consultants of landfill

   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
             Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                       Page 15 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 16 of 43 PageID #: 16




materials flowing into the North Boundary Drainage Ditch, on the north side of UCC’ Filmont

Waste Disposal Facility. The North Boundary Drainage Ditch flows westward and Discharges

to the Ward Branch of the Davis Creek. UCC has been aware of this Discharge and the

continuous, ongoing, and unpermitted Discharges of Pollutants from its Filmont Waste

Disposal Facility for many years, as it has been called to their attention by CH2M Hill,

environmental consultants employed by UCC and its parent company, Dow Chemical

Company. Courtland’s own environmental engineering consultant, D. Scott Simonton, Ph.D.,

P.E., has identified an additional “seep” (“Ward Branch Seep”) which Discharges, on a continuous

and on-going basis, various leachate and liquid dump materials from UCC’s Filmont Waste

Disposal Facility into the Ward Branch of the Davis Creek, at a point to the west of the seep

referenced above. On information and belief, there are additional seeps from UCC’s Filmont

Waste Disposal Facility, from and through which UCC and Dow Discharge or permit to be

Discharged, on an ongoing and continuous basis, various Pollutants (described below), from

UCC’s Filmont Waste Disposal Facility and into Davis Creek, the Ward Branch of Davis Creek,

the North Boundary Drainage Ditch, and the South Boundary Drainage Ditch.

       21. UCC’s Filmont Waste Disposal Facility, the North Boundary Drainage Ditch, and the

South Boundary Drainage Ditch are each a Point Source in that each is a discernible, confined

and discrete conveyance, including but not limited to a ditch, channel, tunnel, conduit, discrete

fissure, or container, from which Pollutants are either: (a) Discharged directly into navigable

waters, or (b) Released to groundwater that is directly and hydraulically connected to very

proximate surface waters, thus constituting the functional equivalent of a direct Discharge to such

Navigable Waters, by which pollutants are Discharged to Navigable Waters (see County of

Maui v. Hawaii Wildlife Fund, __ U.S. __, 2020 WL 1941966 (April 23, 2020)). From these


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 16 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 17 of 43 PageID #: 17




locations, UCC has Discharged, and continues to Discharge on a continuous and on-going basis,

Pollutants into the Navigable Water of the United States, specifically including Davis Creek

and the Ward Branch of the Davis Creek (collectively, “Davis Creek Watershed”). The Pollutants

which UCC and Dow have Discharged and continue to allow to be Discharged, on an ongoing

and continuous basis, at and from UCC’s Filmont Waste Disposal Facility, through such Point

Sources, and to the Waters of the United States, include the following: Acetone; 2-Butanone;

Di-n-butyl phthalate; 1,4-Dioxane; Arsenic; Barium; Beryllium; Cadmium; Chromium; Copper;

Lead; Nickel; Selenium; Manganese; Mercury; and Zinc. Additionally, Discharges from the

aforementioned Point Sources have included and continue to include exceptionally high

concentrations of iron, at levels well above background, as is obvious from the appearance of

orange sludges on the banks of Ward Branch and Davis Creek at or near the disposal site location

(See Figure 3, below.) and covering part of the creek bottoms with orange sludges. (See Figures 4

and 5).   Each such substance is a Pollutant as that term is defined in CWA § 502(6),

33 U.S.C. § 1362(6).

       22. The South Boundary Drainage Ditch (a/k/a the South Boundary Creek) flows (while

on UCC property) from the vicinity of the Massey Rail Yard then adjacent to UCC’s Filmont

Waste Disposal Facility, which Discharges to such drainage ditch, then onto and across the

Courtland Property and into the Davis Creek. While on the Courtland Property, the South

Boundary Drainage Ditch leaves contaminated sediments (resulting from UCC’s Discharges) on

Courtland’s property, which sediments have accumulated and continue to accumulate at that

location and within the South Boundary Creek and ultimately are Discharged into Davis Creek.

       23. Moreover, although the Davis Creek, in the vicinity of the Courtland Property and the

Filmont Waste Disposal Site, generally flows to the north and away from Courtland’s Property,


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
             Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                       Page 17 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 18 of 43 PageID #: 18




flow during certain periods causes waters contaminated by the Filmont Waste Disposal Facility

and their accompanying sediments to flow southward, contaminating both the Davis Creek

adjacent to the Courtland Property and the bank of Courtland’s Property adjacent to that creek,

interfering with Courtland’s use of its property and adversely impacting its value. Indeed,

sediments from UCC’s Filmont Waste Disposal Facility are currently visible on Courtland’s

Property not only along the South Boundary Drainage Ditch but also along the bank of the Davis

Creek.

         24. In the course of constructing its unlined Filmont Waste Disposal Facility, UCC filled

the historical Davis Creek channels with Pollutants.

         25. Furthermore, aerial photos show extensive fill materials being placed at UCC’s

Filmont Waste Disposal Facility evidencing the progression of that waste disposal site expanding

over time to cover and fill-in the historic Davis Creek channels, which channels are, and have been

since their filling, the direct, discrete, on-going source of Discharges of Pollutants into the

Waters of the United States.

         26. The historical Davis Creek channels are preferential pathways for Pollutants to be

Discharged into the Water of the United States, including the Ward Branch, the South Boundary

Creek, or Davis Creek.

         27. Although UCC has Discharged and has allowed the Discharge of the above-

referenced Pollutants on an ongoing and continuous basis from a date no later than January 1,

1990, to the present date from Point Sources at or on UCC’s Filmont Waste Disposal Site directly

to Navigable Waters, and from Point Sources at or on UCC’s Filmont Waste Disposal Facility

directly to groundwater that is proximate to and hydraulically directly connected to Navigable

Waters, which Discharges are the functional equivalents to direct Discharges to navigable waters


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
               Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 18 of 43 pages
    Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 19 of 43 PageID #: 19




of the United States, UCC does not currently have and never has had the federal or state permit for

such Discharges that is now and has been legally required since at least the early 1970s..

Accordingly, all such Discharges of Pollutants are and have been since the effective date of the

CWA in violation of CWA §§ 311(a) and 402, 33 U.S.C. §§ 1311 and 1342.




          Figure 3—Wastewater discharge and orange sludges on the banks of Ward Branch of
          the Davis Creek, indicative of exceptionally high discharges of iron from the Filmont
                       Waste Disposal Site to the creek bank and the creek itself.
        28. Plaintiff Courtland’s environmental consultant, D Scott Simonton, Ph.D., P.E., made

detailed observations of multiple discharges, from a vessel in the Davis Creek, on September 11,

2020. Dr. Simonton’s observations are contained and memorialized in the sworn Declaration of

D. Scott Simonton, Ph.D., P.E.3 attached as Exhibit 3 which is also Exhibit 3 to the Courtland

revised and supplemental CWA Notice of Violation.




3
  The sworn Declaration of Dr. Simonton attached as Exhibit 3 to this Complaint is a revised version
of an earlier, unsworn declaration submitted by Dr. Simonton in support of Courtland’s motion for
preliminary injunction in the UCC II matters (i.e., as ECF # 111 in Courtland v. Union Carbide Corp.,
Case No. 2019-cv-00894 (S.D. WV).
    The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 19 of 43 pages
    Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 20 of 43 PageID #: 20




Figures 4 and 5- Orange sludges in Davis Creek, indicative of exceptionally high discharges of iron
             from the Filmont Waste Disposal Site (in background) to the creek itself
          29. Some of Dr. Simonton’s September 11, 2020, observations were recorded by digital

video means, and such videos, which show both the Discharges and the contaminated sediments

are available for viewing at the following links:

    a. https://drive.google.com/file/d/1ses-kfQs-iV5ixIeqKCHWGaQUQ0-
       XGEv/view?usp=sharing
    b.
           https://drive.google.com/file/d/1kkZqJaLqCLB8OqNp9sZX2WehBjUXDppt/view?usp=s
         haring4



4
   The second of these videos (Video b) provides the best view of the constant, ongoing, and
unpermitted seepage of toxic pollution from this location, as observed on September 11, 2020.

     The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
               Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 20 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 21 of 43 PageID #: 21




 c.
        https://drive.google.com/file/d/1jBBJKmzzrhXKeL4KmyAy1YORut4FWha1/view?usp=
      sharing
 d.
        https://drive.google.com/file/d/1rJAS96oSzNHe8T0yf6uuum9F1u0lyDxi/view?usp=shari
      ng

       30. At the discharge depicted in Figure 3, above, Dr. Simonton collected a sample of the

waste liquid that was Discharging, and which continues to Discharge from UCC’s Filmont Waste

Disposal Facility to the Ward Branch. He also sampled the orange sludge immediately below

where the waste liquid dropped from the dump on its way to the Ward Branch. Dr. Simonton

collected a third sample immediately upstream of and across the creek from the liquid discharge.

       31. Laboratory analysis of these samples revealed that both the dump material liquid and

the associated sludge are highly contaminated with Toxic Pollutants from UCC’s Filmont dump.

The liquid flowing from UCC’s Filmont Waste Dump is contaminated with at least the following

Pollutants iron, aluminum, manganese, arsenic, beryllium, cadmium, chromium, copper, nickel,

selenium and zinc.

       32. Dr. Simonton determined that the sludge material immediately below where the waste

liquid dropped from UCC’s Filmont Waste Dump is contaminated with at least the following

Pollutants iron, arsenic, mercury, copper, cadmium, lead, nickel, selenium and zinc. Based on his

observations and analysis, it is apparent that the orange sludge materials along the Ward Branch,

the Davis Creek, and the South Boundary Creek—including sludge materials observed on

Courtland’s property—are similarly contaminated.

       33. Each of the foregoing contaminants, which UCC has Discharged and continues to

Discharge to Ward Branch, Davis Creek, and the South Boundary Creek and which have become

present in sediments of those Waters of the United States, is a Pollutant because each is both a


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
             Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                       Page 21 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 22 of 43 PageID #: 22




Solid Waste and an “industrial waste.” Moreover, each is a Toxic Pollutant:

   a. Arsenic is a federal CWA Priority Pollutant and Toxic Pollutant, and a RCRA Subtitle C
       toxicity characteristic contaminant (D004) under 40 C.F.R. § 261.24.                Arsenic
       concentrations in groundwater at the UCC Facility exceed the human health-based
       Maximum Contaminant Levels (hereinafter:          “MCLs”) promulgated pursuant to the
       federal Safe Drinking Water Act, 42 U.S.C. §§ 300f – 300j-26 (hereinafter: “SDWA”).
       Inorganic arsenic has been recognized as a human poison since ancient times and is a
       carcinogen. Arsenic exerts its toxicity by inactivating up to 200 enzymes, especially those
       involved in cellular energy pathways and DNA synthesis and repair. Acute arsenic
       poisoning is associated initially with nausea, vomiting, abdominal pain, and severe
       diarrhea. Encephalopathy and peripheral neuropathy are reported as effects of arsenic
       poisoning. Arsenic is a well-documented human carcinogen affecting numerous organs.
       Arsenic compounds cause short-term and long-term adverse effects in individual plants
       and animals and in populations and communities of organisms. The drinking water MCL
       for arsenic is 10 ug/l, which is exceeded in the groundwater both at the UCC Facility and
       on the Courtland property. Arsenic has been reported by UCC to the City of South
       Charleston as one of the contaminants that has flowed from UCC’s Filmont Hazardous
       Waste dump across or under Davis Creek onto City of South Charleston property
       immediately adjacent to a residential area.

   b. Chromium is a federal CWA Priority Pollutant and Toxic Pollutant, and a RCRA
       Subtitle C toxicity characteristic contaminant (D007) under 40 C.F.R. § 261.24.
       Chromium concentrations in groundwater at the UCC Facility exceed the SDWA MCL.
       Chromium presents a substantial threat to aquatic life. It destabilizes the ecosystem due to
       toxic impacts on biota and bioaccumulation in certain organisms.           It also produces
       cytotoxicity and has a detrimental impact on the behavior of fish, such as hypertrophy and
       paraplegia at gill epithelium, uneven swimming and suspended feeding. Various research
       studies indicate adverse effects of chromium in fish at hematological level similar to
       anemia, thrombocytopenia, decrease in hemoglobin and total erythrocytes count. At bio-
       chemical level, a decline in glycogen, lipids and proteins was observed. The SDWA MCL
       for total chromium (i.e., 100 ug/l) is exceeded in the groundwater at the Courtland property.

  The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
             Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 22 of 43 pages
Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 23 of 43 PageID #: 23




c. Cadmium is a CWA Priority Pollutant and Toxic Pollutant, and a RCRA Subtitle C
    toxicity characteristic contaminant (D006) under 40 C.F.R. § 261.24. Cadmium
    concentrations in groundwater at the UCC Facility exceed the SDWA MCL. Cadmium is
    a non-essential metal with no biological function in aquatic animals. In addition to acute
    effects such as mortality, chronic exposure to cadmium can lead to adverse effects on
    growth, reproduction, immune and endocrine systems, development, and behavior in
    aquatic organisms. Kidney damage has long since been described to be the main problem
    for humans chronically exposed to cadmium, and cadmium exposure is associated with
    bone damage. There is some proof that cadmium exposure can cause cancer.

d. Lead is a federal CWA Priority Pollutant and Toxic Pollutant, and a RCRA Subtitle C

    toxicity characteristic contaminant (D008) under 40 C.F.R. § 261.24. Lead concentrations

    in groundwater at the UCC Facility exceed the SDWA Action Level. Lead adversely

    affects algae, invertebrates, and fish. There are also limited adverse effects in amphibians,

    including loss of sodium, reduced learning capability, and developmental problems. Fish

    exposed to high levels of lead exhibit a wide range of adverse effects including muscular

    and neurological degeneration and destruction, growth inhibition, mortality, reproductive

    problems, and paralysis.

e. Selenium is a federal CWA Priority Pollutant and Toxic Pollutant, and a RCRA
    Subtitle C toxicity characteristic contaminant (D010) under 40 C.F.R. § 261.24. Selenium
    concentrations in groundwater at the UCC Facility exceed the SDWA MCL. Selenium
    undergoes bioconcentration, bioaccumulation, and biomagnification as trophic levels
    increase. It can enter the food web through both sediments and surface water. Elevated
    levels cause growth reduction in green algae. In other aquatic organisms, the following
    adverse effects have been observed: loss of equilibrium and other neurological disorders,
    liver damage, reproductive failure, reduced growth, reduced movement rate, chromosomal
    aberrations, reduced hemoglobin and increased white blood cell count, and necrosis of the
    ovaries.


The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
          Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                     Page 23 of 43 pages
Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 24 of 43 PageID #: 24




f. Mercury is a federal CWA Priority Pollutant and Toxic Pollutant. Mercury exposure
    can harm the brain, heart, kidneys, lungs, and immune system of people of all ages. Some
    forms of mercury in the bloodstream of babies developing in the womb and young children
    may harm their developing nervous systems, affecting their ability to think and learn.
    Mercury's harmful effects on animals include death, reduced reproduction, slower growth
    and development, and abnormal behavior. It is a RCRA Subtitle C Hazardous Waste
    under 40 C.F.R. § 261.3, listed as a hazardous waste under Subpart D of 40 C.F.R., Part 261
    (in particular, under 40 C.F.R. § 261.33, with Hazardous Waste code U151 when it has
    been, as it has been at UCC’s Filmont so-called “Landfill,” discarded into the
    environment). Mercury is known to have been discarded by UCC into UCC’s Filmont
    waste dump.

g. Iron is seen at extremely high concentrations in the direct discharge from UCC’s Filmont
    waste dump to Ward Brach and is also seen in the direct groundwater discharge from the
    Filmont dump to Davis Creek as ferric hydroxide sludge blankets. Precipitation of ferric
    hydroxide may result in a complete blanketing of the stream bottom, adversely affecting
    both macroinvertebrates and fish. Because the gill surface of the fish tends to be alkaline,
    soluble ferrous iron can be oxidized to insoluble ferric compounds which then cover the
    gill lamellae and inhibit respiration. At a low water temperature and in the presence of
    iron, iron-depositing bacteria will multiply rapidly on the gills and further contribute to the
    oxidation of ferrous iron compounds. Their filamentous colonies cover the gills. The
    precipitated iron compounds and tufts of the iron bacteria reduce the gill area available for
    respiration, damage the respiratory epithelium and may thus suffocate the fish. In a similar
    toxic action, iron compounds can precipitate on the surface of fish eggs which then die due
    to a lack of oxygen. Both Ward Branch and Davis Creek have been identified as impaired
    relative to iron by WVDEP and have Total Maximum Daily Loads (TMDLs) for iron.
    (https://dep.wv.gov/WWE/watershed/TMDL/grpb/Documents/LowerKanawha_TMDL_
    B2_2011/Lower_Kan_EPA_Approved_2012/FINAL_EPA_Approved_LowKan_TMDL
    _Report_6-5-12.pdf).

h. 2-Butanone is used as a solvent. Acute (short-term) inhalation exposure to 2-Butanone in
    humans results in irritation to the eyes, nose, and throat. Limited information is available

The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
          Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                     Page 24 of 43 pages
Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 25 of 43 PageID #: 25




    on the chronic (long-term) effects of 2-Butanone in humans. Chronic inhalation studies in
    animals have reported slight neurological, liver, kidney, and respiratory effects.
    Developmental effects, including decreased fetal weight and fetal malformations, have
    been reported in mice and rats exposed to 2-Butanone via inhalation and ingestion.
    Material Safety Data Sheets (hereinafter “MSDS”) prepared by the manufacturer of the
    chemical product 2-Butanone state that it is dangerous to aquatic life in high concentrations
    and may be dangerous if it enters water intakes. 2-Butanone is a RCRA Subtitle C
    “hazardous waste” pursuant to 40 C.F.R. § 261.3, because it is: (a) with respect to its
    presence in environmental media at and emanating from the UCC Facility, a discarded
    material and “solid waste” under within the meaning of 40 C.F.R. § 261.2; (b) not excluded
    from regulation as a hazardous waste under 40 C.F.R. § 261.4(b); and (c) listed as a
    hazardous waste under Subpart D of 40 C.F.R., Part 261 (in particular under 40 C.F.R.
    § 261.33, with waste code U159) when it has been, as it has been within the groundwater
    at the Courtland property, discarded or intended to be discarded.

i. Acetone is used as a solvent and as a synthetic intermediate. The substance may have
    adverse effects on the central nervous system, liver, kidneys, and gastrointestinal tract. The
    substance may also have adverse effects on the blood and bone marrow. There are limited
    data that indicates acetone may adversely affect the male reproductive system. MSDSs for
    the chemical product Acetone direct users to avoid releases of it to the environment.
    Acetone is a RCRA Subtitle C “hazardous waste” pursuant to 40 C.F.R. § 261.3, because
    it is: (a) with respect to its presence in environmental media at and emanating from the
    UCC Facility, a discarded material and “solid waste” within the meaning of
    40 C.F.R. § 261.2; (b) not excluded from regulation as a hazardous waste under
    40 C.F.R. § 261.4(b); and (c) listed as a hazardous waste under Subpart D of 40 C.F.R.,
    Part 261 (in particular, (i) under 40 C.F.R. § 261.33, with waste code U002 when it has
    been, as it has been with respect to the groundwater at the Courtland property, discarded
    or intended to be discarded; and (ii) under 40 C.F.R. § 261.31, with waste code F003, as
    the acetone disposed of by UCC has been used and, as a result of contamination, can no
    longer serve the purpose for which it was produced, without processing.




The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
          Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                     Page 25 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 26 of 43 PageID #: 26




   j. Di-n-butyl phthalate (“DBP”) is a CWA Priority Pollutant. It is a chemical that is added
       to plastics. The U.S. Consumer Product Safety Commission (“CPSC”) considers DBP to
       be systemically toxic. Studies reviewed by CPSC provided evidence that DBP can be
       considered toxic to reproductive systems under the Federal Toxic Substances Control Act.
       The studies showed that DBP reduced fertility, mating and pregnancy rates, as well as
       reduced sperm concentrations in male rats. DBP may induce adverse health effects by
       altering hormones. DBP is very toxic to aquatic organisms. DBP is a RCRA Subtitle C
       “hazardous waste” pursuant to 40 C.F.R. § 261.3, because it is: (a) with respect to its
       presence in environmental media at and emanating from the UCC Facility, a discarded
       material and “solid waste” under within the meaning of 40 C.F.R. § 261.2; (b) not excluded
       from regulation as a hazardous waste under 40 C.F.R. § 261.4(b); and (c) listed as a
       hazardous waste under Subpart D of 40 C.F.R., Part 261 (in particular under
       40 C.F.R. § 261.33(a) or (b), with waste code U069) when it has been, as it has been within
       the groundwater at the Courtland property, discarded or intended to be discarded.

       34. With respect to “Discharges of Pollutants” from UCC’s Filmont Waste Disposal site

to the South Boundary Creek, Courtland has identified each of the following point sources from

which such discharges have occurred and continue to occur:

          a.     A seep from the UCC Filmont Waste Disposal facility intersects the South
                 Boundary Ditch, closely proximate to the location at which that ditch discharges
                 into Davis Creek. Leachate and pollutants from that seep flow from UCC’s
                 Filmont Dump, across UCC property, then onto Courtland property before it
                 intersects with the South Boundary Ditch (several feet east of the intersection with
                 Davis Creek). This confined point source of pollutant discharge is visible (orange
                 staining of iron oxide of the soil within the confined ditch) in the photo 6 and
                 described in paragraph 18 of the Dr. Simonton’s Declaration dated June 8, 2021,
                 which is attached as Exhibit 3 to the June 16, 2021, Notice of Violation.




  The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
               Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                         Page 26 of 43 pages
Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 27 of 43 PageID #: 27




Figure 6 - Orange staining in confined channel from Filmont Facility across Courtland’s
 Property into South Boundary Drainage Ditch and then into Davis Creek, indicative of
      exceptionally high discharges of iron from the Filmont Waste Disposal Site

       b.     While on UCC property and further to the east of the aforementioned intersection
              (i.e., several hundred feet east of Davis Creek), the South Boundary Ditch makes
              physical contact with actual exposed fill material of UCC’s Filmont Dump (very
              close to the location at which the ditch flows back onto Courtland property); and
       c. There is direct seepage of Leachate and contaminated groundwater from the UCC
             Filmont Waste Disposal facility into the South Boundary Ditch—such leachate and
             contaminated groundwater seeps directly from the ground into the ditch and does
             not manifest as surface water at any point outside of the ditch (i.e., it is a
             “Discharge of Pollutants” via groundwater from a point source, the UCC Filmont
             Waste Disposal facility, which, considering its proximity to surface waters, and the
             porosity, permeability and transmissivity of the subsurface soils, is the functional
The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
            Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                     Page 27 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 28 of 43 PageID #: 28




               equivalent of a direct discharge to surface waters).

       35. As for pollutants discharged to the South Boundary Ditch and to Davis Creek via the

South Boundary Ditch from each of the aforementioned point sources, Courtland asserts that the

following pollutants are discharged to Davis Creek, all via South Boundary Ditch: barium, arsenic,

iron oxides, and various polycyclic aromatic hydrocarbons.

       36. At some time shortly before 2012, UCC’s environmental consultants discovered Toxic

Pollutants, non-exclusively including 1,4-dioxane, in the monitoring wells across Davis Creek.

       37. UCC’s environmental consultants have also detected 1,4-dioxane, a Toxic Pollutant,

in the groundwater underlying UCC’s Filmont Waste Disposal Facility.

       38. UCC’s environmental consultants have detected 1,4-dioxane, a Toxic Pollutant, in

the groundwater underlying UCC’s Massey Railyard.

       39. UCC’s environmental consultants have detected 1,4-dioxane, a Toxic Pollutant, in

the Greenhouse Area at the UCC Tech Park facility.

       40. UCC’s environmental consultants have detected 1,4-dioxane, a Toxic Pollutant, at

the Ward Hollow area at the UCC Tech Park facility.

       41. UCC’s environmental consultants have detected at least the following Pollutants in

the sediments within Waters of the United States at or in the vicinity of UCC’s Filmont Waste

Disposal Facility: 2-Methylnaphthalene, Acetone, Acenaphthene, Acenaphthylene, Anthracene,

Arsenic, Barium, Benzo (a) anthracene, Benzo (a) pyrene, Benzo (b) fluoranthene, Benzo (g,h,i)

perylene, Benzo(k)fluoranthene, Chromium, Chrysene, Dibenzo (a,h) anthracene, Fluoranthene,

Fluorene, Indeno (1,2,3-c,d) pyrene, Lead, Mercury, Nickel, Naphthalene, Phenanthrene, Pyrene,

Selenium, and VOCs, Total.

       42. UCC’s environmental consultants have detected at least the following Pollutants in

   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
             Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 28 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 29 of 43 PageID #: 29




the surface waters at or in the vicinity of its Filmont Waste Disposal Facility: 1,4-Dioxane (p-

Dioxane), 2,4,5-Trichlorophenol, 2,4-Dichlorophenol, 2,4-Dinitrophenol, 2-Chlorophenol, 2-

Methylphenol, 2-Nitrophenol, 3-Methylphenol & 4-Methylphenol, 4,6-Dinitro-2-methylphenol,

4-Chloro-3-methylphenol, 4-Nitrophenol, Arsenic, Arsenic, Dissolved, Barium, Barium,

Dissolved, Bis (2-chloroisopropyl) ether, bis(2-Ethylhexyl)phthalate, Chlorobenzene, Hardness

(AS CaCO3), Iron, Lead, Pentachlorophenol, Phenol, Selenium, Selenium, Dissolved, and VOCs,

Total.

         43. UCC’s environmental consultants have detected at least the following Pollutants in

the surface soil at its Filmont Waste Disposal Facility: Arsenic, Barium, Cadmium, Chromium,

Lead, Mercury, Selenium, Silver, Chloroform, N-Nitrosodiphenylamine, 2,4-Dimethylphenol, 2-

Methylnaphthalene,     bis(2-Ethylhexyl)phthalate,   Benzo(g,h,i)perylene,   Benzo(a)anthracene,

Benzo(a)pyrene,     Benzo(b)fluoranthene,    Benzo(k)fluoranthene,    Chrysene,    Dibenzofuran,

Fluoranthene, Fluorene, Indeno(1,2,3-cd)pyrene, Naphthalene, Phenanthrene, and Pyrene.

         44. UCC’s environmental consultants have detected at least the following Pollutants in

the groundwater at its Filmont Waste Disposal Facility:              1,1,1-Trichloroethane, 1,1-

Dichloroethane, 1,4-Dioxane (p-Dioxane), 2,4,5-Trichlorophenol, 2,4-Dichlorophenol, 2,4-

Dinitrophenol, 2,4-Dinitrotoluene, 2-Chlorophenol, 2-Methylnaphthalene, 2-Methylphenol, 2-

Nitrophenol, 3,3'-Dichlorobenzidine, 3-Methylphenol & 4-Methylphenol, 3-Nitroaniline, 4,6-

Dinitro-2-methylphenol, 4-Chloro-3-methylphenol, 4-Nitrophenol, Acetone, Arsenic, Arsenic,

Dissolved, Barium, Barium, Dissolved, Benzene, Benzo (a) anthracene, Benzo (a) pyrene, Benzo

(b) fluoranthene, Benzo (g,h,i) perylene, Benzo(k)fluoranthene, Bis (2-chloroethyl) ether, Bis (2-

chloroisopropyl) ether, Bis (2-ethylhexyl) phthalate, Cadmium, Cadmium, Dissolved, Carbon

disulfide, Chlorobenzene, Chloroform, Chromium, Chromium, Dissolved, Chrysene, cis-1,2-


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
               Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 29 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 30 of 43 PageID #: 30




Dichloroethylene,   Di-n-butylphthalate,   Di-n-octylphthalate,   Ethylbenzene,      Fluoranthene,

Fluorene, Hexachlorocyclopentadiene, Indeno (1,2,3-c,d) pyrene, Iron, Iron, Dissolved, Lead,

Lead, Dissolved, Mercury, Mercury, Dissolved, Naphthalene, Nickel, Nickel, Dissolved,

Pentachlorophenol, PHC as Diesel Fuel, Phenanthrene, Phenol, Pyrene, Selenium, Selenium,

Dissolved, Silver, Silver, Dissolved, Styrene, tert-Butyl Methyl Ether, Toluene, Vinyl acetate,

Vinyl chloride, VOCs, Total, and Xylenes, Total.

       45. UCC’s environmental consultants have detected at least the following Pollutants in

the groundwater across the Davis Creek emanating from its Filmont Waste Disposal Facility:

1,4-Dioxane (p-Dioxane), Acetone, Arsenic, Arsenic Dissolved, Barium, Barium, Dissolved, Bis

(2-ethylhexyl) phthalate, Chromium, Chromium Dissolved, Di-n-butylphthalate, Lead, Lead,

Dissolved, Selenium, Selenium Dissolved, tert-Butyl Methyl Ether, and VOCs, Total.

       46. UCC’s environmental consultants have detected at least the following Pollutants in

the groundwater at UCC’s Massey Rail Yard: 1,2-Dichloropropane, 1,4-Dioxane (p-Dioxane),

Arsenic, Arsenic, Dissolved, Barium, Benzene, Benzo (a) anthracene, Benzo (a) pyrene, Benzo

(b) fluoranthene, Benzo(k)fluoranthene, Bis (2-chloroethyl) ether, Bis (2-ethylhexyl) phthalate,

Cadmium, Iron, Lead, and Naphthalene.

       47. After reviewing Dr. Simonton’s declaration and viewing his videos and photos,

WV DEP made its own visit to UCC’s Filmont Waste Dump, on or about October 28, 2020, and

thereafter issued a Notice of Violation of the West Virginia Water Pollution Control Act, to UCC,

noting that it was allowing “industrial or other wastes to discharge directly and indirectly from

seeps and pipes . . . into Ward Branch without a valid WV/NPDES permit,” as detailed in

Exhibit 2 hereto, which is incorporated by reference.

       48. The observations reflected in Dr. Simonton’s declaration, made on September 11,


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
             Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                       Page 30 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 31 of 43 PageID #: 31




2020, were confirmed by Dr. Simonton when on January 18, 2021, he again visited UCC’s Filmont

Waste Disposal Facility and noted that the Discharges he previously observed were ongoing,

continuous, and unabated.


                                              COUNT I:
           “CITIZEN SUIT” RELIEF, PURSUANT TO SECTION 505 OF THE
           CLEAN WATER ACT, 33 U.S.C. § 1362, REQUIRING DEFENDANT
           UNION CARBIDE CORPORATION FORTHWITH: (1) TO CEASE
           AND DESIST FROM ALLOWING FURTHER UNPERMITTED
           DISCHARGES OF POLLUTANTS TO NAVIGABLE WATERS OF
           THE UNITED STATES; (2) TO ABATE THE CONTINUING
           ADVERSE ENDANGERMENTS TO HEALTH AND THE
           ENVIRONMENT RESULTING FROM SUCH UNPERMITTED
           DISCHARGES; AND (3) TO PAY TO THE UNITED STATES
           TREASURY AN APPROPRIATE CIVIL PENALTY FOR ITS PAST
           CWA VIOATIONS

       49. Plaintiff incorporates and realleges the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       50. Section 301(a) of the federal Clean Water Act (“CWA”), 33 U.S.C. § 1311(a),

prohibits the Discharge of a Pollutant by any Person into Navigable Waters, except in

compliance with the terms and conditions of a permit, known as a National Pollutant Discharge

Elimination System (“NPDES”) permit issued by U.S. EPA or an authorized state pursuant to

CWA § 402, 33 U.S.C. § 1342.

       51. CWA §402(a), 33 U.S.C. § 1342(a), provides that the permit-issuing authority may

issue a NPDES Permit that authorizes the Discharge only if that Discharge will meet all applicable

requirements of the CWA and such other conditions as the permitting authority determines

necessary to effectuate the provisions of the CWA.

       52. CWA § 303(a), 33 U.S.C. § 1313(a), requires that states adopt ambient water quality

standards and establish water quality criteria for particular water bodies that will protect designated

   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                           Page 31 of 43 pages
    Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 32 of 43 PageID #: 32




uses of the water.

        53. Acting pursuant to authority granted under CWA § 402(a)(2), 33 U.S.C. § 1342(a)(2),

the Administrator of U.S. EPA has authorized WVDEP to issue NPDES permits.

47 Fed. Reg. 22363 (May 10, 1983). The applicable West Virginia law regarding NPDES permits

is the West Virginia Water Pollution Control Act (“WVWPCA”), W.Va. Code, Chapter 22,

Article 11.

        54. Both the North Boundary Creek (Ward Branch) and Davis Creek in South Charleston,

WV are each a Navigable Water within the meaning CWA §§ 301(a) and 502(7),

33 U.S.C. §§ 1311(a) and 1362(7), respectively, because both such waterways are Waters of the

United States.

        55. UCC’s Filmont Waste Disposal Facility, the various “seeps” and Discharges from

that Facility (including, without limitation, the “seeps” and Discharges identified by UCC’s

consultant and the Discharge depicted in Figure 3, above, and Video b in fn. 3, above), and each

of the two (2) adjoining ditches – one (1) on the north side (known as the North Boundary Drainage

Ditch) which runs into the Ward Branch and the other on the south side of UCC’s Filmont Waste

Disposal Site which runs into the South Boundary Creek -- adjoining it and connecting to the North

Boundary Creek (Ward Branch) and Davis Creek, are each a Point Source.

        56. UCC has for decades been allowing the Discharge of Pollutants, and is currently

continuing to allow the Discharge of Pollutants, from UCC’s Filmont Waste Disposal Site

directly into Davis Creek through seeps on the side of that Open Dump that forms a part of the

east bank of Davis Creek and the south bank of the Ward Branch5, including (without limitation)


5
  This undisputable fact, standing alone, establishes that UCC’s Filmont “landfill” is per se illegal
under West Virginia law:


    The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 32 of 43 pages
   Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 33 of 43 PageID #: 33




the Discharge depicted in Figure 3, above, and Video b in fn. 3, above. Each such Discharge or

“seep” is also a Point Source.

        57. UCC has for decades been allowing Discharges of Pollutants, and is currently

continuing to allow Discharges of Pollutants from its Filmont Waste Disposal Site to Davis Creek

via groundwater that is hydraulically connected to each of the very proximate ditches adjoining

UCC’s Filmont Waste Disposal Site and to Davis Creek. This past and ongoing Discharge of

Pollutants via groundwater to Navigable Waters of the United States is, and has been occurring

continuously since the creation of UCC’s Filmont waste dump, in every regard, non-exclusively

including the unlined nature of the Filmont Waste Disposal Facility and its design and operation

without any leachate control, collection or compliant monitoring system, the distance the polluted



        1.6.a. The discharge, deposit, injection, dumping, spilling, leaking burning, burying, or
        otherwise placing of any solid waste or leachate into or on any land or water so that such
        solid waste or any constituent thereof may enter the environment or be emitted into the
        air, or discharged into any waters, including groundwaters, is prohibited unless
        specifically authorized by a permit or permits from the Department.
        1.6.b. Solid waste facilities or activities failing to satisfy this subsection are considered open
        dumps, as defined in section 2, and will be subject to the actions and penalties outlined in W.
        Va. Code §22-15-15 [which expressly prohibits any landowner from allowing its land in West
        Virginia to be used as or for an “open dump.”]
W. Va. Code of State Regulations (C.S.R.) § 33-1-1.6. In turn, the Section 2 referred to in the foregoing
West Virginia regulation defines the term “open dump” as follows:
        2.84. "Open Dump" means any solid waste disposal that does not have a permit under W. Va.
        Code §22-15-1 et seq., and is not otherwise authorized by an order of the Secretary; or is in
        violation of state law; or where solid waste is disposed in a manner that does not protect
        the environment.
W. Va. C.S.R. § 33-1-2.84. It is beyond dispute that UCC’s Filmont so-called “landfill” is a “solid
waste facility” within the meaning of the foregoing West Virginia Regulations:
        2.123. "Solid Waste Facility" means any system, facility, land, contiguous land, improvements
        on the land, structures or other appurtenances or methods used for processing, recycling or
        disposing of solid waste, including landfills, solid waste disposal surface impoundments,
        transfer stations, incinerators, recycling facilities, materials recovery facilities, mixed
        waste processing facilities, sewage sludge processing facilities, commercial composting
        facilities and other such facilities not herein specified . . . .
   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                          Page 33 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 34 of 43 PageID #: 34




groundwater must travel to reach Davis Creek (varying from less than a foot to just a few feet),

and the high porosity and permeability of the soils through which the polluted groundwater must

travel to reach Davis Creek, the “functional equivalent” of a direct Discharge of those Pollutants

to Davis Creek.

       58. Storm Water Discharged from the Massey Railyard Facility contains one or more

Pollutants.

       59. Storm Water from the Filmont Waste Disposal Facility contains one or more

Pollutants.

       60. The Storm Water capture systems at UCC’s Filmont Waste Disposal Facility and at

its Massey Railyard are unpermitted direct, discrete, on-going Discharge Point Sources for

Pollutants and Toxic Pollutants from UCC’s Filmont Waste Disposal Facility into the Waters

of the United States.

       61. UCC’s illegal Storm Water Discharges have polluted the surface waters surrounding

its Filmont Waste Disposal Facility, causing the unpermitted addition of Pollutants, Toxic

Pollutants, and Hazardous Substances to such surface waters and to the underlying sediments.

       62. UCC does not now have and never has had an NPDES permit issued by either U.S.

EPA or the WVDEP authorizing the Discharge of a Pollutant from its Filmont Waste Disposal

Facility to Navigable Waters, specifically including Davis Creek in South Charleston, WV.

       63. Pursuant to CWA §§ 505(f)(1), (2) and (4), 33 U.S.C.§ 1365(f)(1), (2) and (4), the

prohibition of unpermitted Discharges of Pollutants and Toxic Pollutants in CWA §§ 301(a) and

307, respectively, 33 U.S.C. §§ 1311 and 1317, are each an “effluent standard or limitation” for

purposes of CWA § 505, 33 U.S.C. § 1365, and, thus, enforceable pursuant to the CWA “Citizen

Suit” provision, CWA § 505, 33 U.S.C. § 1365.


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                       Page 34 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 35 of 43 PageID #: 35




                                               COUNT II:
           “CITIZEN SUIT” RELIEF PURSUANT TO CWA SECTION 505,
           33 U.S.C. § 1365, REQUIRING DEFENDANT UCC FORTHWITH:
           (1) TO CEASE AND DESIST ONGOING, UNPERMITTED
           DISCHARGES OF STORM WATER ASSOCIATED WITH
           INDUSTRIAL ACTIVITY TO NAVIGABLE WATERS IN
           VIOLATION OF CWA SECTIONS 301(a) AND 402(p); (2) TO
           ABATE THE CONTINUING, ADVERSE IMPACTS ON
           NAVIGABLE WATERS RESULTING FROM DECADES OF UCC’S
           PAST CWA VIOLATIONS; AND (3) TO PAY TO THE UNITED
           STATES TREASURY AN APPROPRIATE CIVIL PENALTY FOR
           ITS PAST CWA VIOATIONS OF CWA §§ 301(a) AND 402(p)

        64. Plaintiff incorporates and realleges the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

        65. In CWA § 402(p)(4)(A), 33 U.S.C. § 1342(p)(4)(A), Congress authorized and

instructed the Administrator of U.S. EPA to “establish regulations setting forth the permit

requirements for stormwater discharges [associated with industrial activity].” The U.S. EPA

Administrator did so, and the resulting duly promulgated regulations are codified at

40 C.F.R. § 122.26 and became effective in November 1990. Prior to that date, the UCC’s Filmont

Waste     Disposal      Site    had        received   wastes      from   Facilities   described   in

40 C.F.R. § 122.26(b)(14)(ii), non-exclusively including UCC South Charleston Chemical Plant

(Industry Group 32). and (ix), the South Charleston Wastewater Treatment Plant.

        66. The Storm Water collection system directly related to UCC’s Filmont Waste

Disposal Facility, includes the North Boundary Drainage Ditch, the South Boundary Drainage

Ditch, and the Storm Water collection system at UCC’s Massey Railyard discharge into either

the historical Davis Creek channels, which are directly hydrologically connect to the Ward Branch

and to the South Boundary Creek, or directly to the South Boundary Creek (i.e., the South

Boundary Drainage Ditch).

   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                            Page 35 of 43 pages
   Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 36 of 43 PageID #: 36




        67. The North Boundary Drainage Ditch collects Storm Water from the Massey Railyard

Facility.

        68. The South Boundary Drainage Ditch collects Storm Water from the Massey Railyard

Facility.

        69. The North Boundary Drainage Ditch collects Storm Water from the Filmont Waste

Disposal Facility.

        70. The South Boundary Drainage Ditch collects Storm Water from the Filmont Waste

Disposal Facility.

        71. Storm Water is captured by the stormwater collection system, including the North

Boundary Drainage Ditch and/or the South Boundary Drainage Ditch, at UCC’s Massey Railyard

Facility, but is not treated before it is Discharged into to the Waters of the United States.

        72. Storm Water runoff at UCC’s Filmont Waste Disposal Facility is captured by the

stormwater collection system, including either or both the North Boundary Drainage Ditch and the

South Boundary Drainage Ditch; none of which Stormwater runoff is treated before it is

Discharged into to the Waters of the United States.

        73. Prior to November 1990, the UCC’s Filmont waste disposal site had received wastes

from facilities described in 40 C.F.R. § 122.26(b)(14)(ii), non-exclusively including UCC South

Charleston Chemical Plant (Industry Group 32). and (ix), the South Charleston Wastewater

Treatment Plant.

        74. Storm water at and flowing from and across UCC’s Filmont waste disposal site is not

controlled or treated and: (1) infiltrates through wastes disposed and stored at UCC’s Filmont

waste disposal site and are then discharged via seeps to the surface of the land at UCC’s Filmont

waste disposal site across the surface of which it then flows to the North Boundary Drainage Ditch


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 36 of 43 pages
   Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 37 of 43 PageID #: 37




and the South Boundary Drainage Ditch which are directly associated with UCC’s Filmont waste

disposal facility and which collect that Storm Water runoff and convey it to the Davis Creek

surface water; or (2) flows across the surface of UCC’s Filmont waste disposal site and directly

into the North Boundary Drainage Ditch and the South Boundary Drainage Ditch, which are

directly associated with UCC’s Filmont waste disposal facility and which collect that Storm

Water Runoff from that facility and convey it to the Davis Creek surface water.

        75. In both of those events, the North Boundary Drainage Ditch and the South Boundary

Drainage Ditch serve not only as “Point Sources,” but also as collection locations and

“conveyances”       of   storm   water    to   navigable       waters   within   the    meaning   of

40 C.F.R. § 122.26(b)(14).

        76. Both the North Boundary Ditch and South Boundary Ditch are directly related to the

UCC Filmont Waste Disposal industrial site and functions at its Filmont waste disposal facility.

        77. Runoff occurrence at UCC’s Filmont Facility is highly variable as there are many

factors that determine whether precipitation will “soak in” and infiltrate into the subsurface,

runoff across the surface, or both runoff across the surface of the site into both Boundary ditches

and infiltrate into the subsurface, some part of such infiltration then Discharging from seeps at

the site back to the surface of the site and then runoff as Leachate into one of the Boundary ditches

at the site.

        78. Determining factors include, but are not limited to, soil types, slopes, vegetative cover

and antecedent soil moisture from preceding precipitation events. No two precipitation events will

be identical.

        79. Generally and to a reasonable degree of engineering certainty, runoff will occur during

precipitation events that have intensities and durations less than those described as 1-year


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
                Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                         Page 37 of 43 pages
   Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 38 of 43 PageID #: 38




recurrence interval events by the National Oceanic and Atmospheric Administration (NOAA) in

their        Point Precipitation Frequency Estimates            for        Charleston,          WV

(https://hdsc.nws.noaa.gov/hdsc/pfds/pfds_map_cont.html?bkmrk=va). For example, the 1-year

recurrence interval, 24-hr precipitation event for the Charleston, WV area is 2.39 inches.

        80. Runoff from UCC’s Filmont Facility, including both UCC’s Filmont Waste Disposal

Facility and its Massey Railyard, will usually occur at precipitation amounts of less than the 1-year

recurrence interval, 24-hr precipitation event for the Charleston, WV area.

        81. WVDEP requires that stormwater best management practices address 1-inch of

precipitation in a 24-hr period events for stormwater runoff control (Stormwater Management and

Design Guidance Manual).

        82. For UCC’s Filmont Waste Disposal Facility, Runoff from the site into both of the

Boundary Ditches will almost certainly occur during these types of events, especially those greater

than the 1-inch in 24-hour events.

        83. To provide dates for some events that, absent extraordinary circumstances (which to

the best of Courtland’s knowledge and belief were not then present and did not occur), would have

resulted in stormwater runoff from the Filmont site into both Boundary ditches and from those

ditches into Davis Creek, Courtland reviewed NOAA daily data from 4 June, 2020 to 4 June, 2021

for South Charleston, WV – data that is in the public domain and equally available to UCC.

Precipitation events of 1.5-inches or more in a 24 hour period – events that would have resulted in

such runoff – are:

        DATE                          PRECIP IN 24 HRS.
        7/21/20                            1.56
        11/12/20                           1.67
        3/1/21                             2.66
        5/29/21                            1.51

   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 38 of 43 pages
    Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 39 of 43 PageID #: 39




        84. Such discharges have occurred at least on every day during the past 30 years on which

there has been rainfall in South Charleston exceeding 1.5 inches during any 24-hour period.

        85. Since at least 1993, UCC was required to have a stormwater discharge permit for its

Filmont Waste Disposal Facility pursuant to the terms of CWA § 402(p), 33 U.S.C. § 1342(p) and

its implementing regulations.

        86. UCC does not now have and never has had a stormwater discharge permit from either

U.S. EPA or WVDEP to Discharge collected stormwater from UCC’s Filmont Waste Disposal

Facility to surface waters.

        87. Notwithstanding this plain fact, UCC have for decades been illegally discharging, and

continue to illegally discharge, “stormwater associated with industrial activity” from UCC’s

Filmont Waste Disposal Facility to Navigable Waters without the permit and controls required

by CWA §§ 301(a) and 402(p) and its implementing regulations.

        88. Storm Water at and flowing from and across UCC’s Filmont Waste Disposal Facility

is not controlled or treated and infiltrates though wastes disposed at UCC’s Filmont Waste

Disposal Facility and are then collected in the two (2) drainage ditches adjoining its Filmont Waste

Disposal Site and then Discharged to surface water or flows across the disposal site and directly

to surface waters. The Discharges of Storm Water flowing from UCC’s Filmont Waste Disposal

Facility directly into the two (2) drainage ditches adjoining its Filmont Waste Disposal Site are

Stormwater Discharge Associated with Industrial Activity. Since at least October 1, 19926,

UCC has been continuously required to have applied for and obtained a stormwater discharge

permit applicable to its Filmont waste disposal Facility pursuant to the requirements of CWA



6
  Pursuant to 40 C.F.R. § 122.26(e), Defendant Union Carbide Corporation was required to apply for
the Storm water discharge permit required by CWA § 402(p) no later than October 1, 1992.
    The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 39 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 40 of 43 PageID #: 40




§§ 301(a) and 402(p), 33 U.S.C. §§ 1311(a) and1342(p), and their implementing regulations.

       89. UCC has never applied for a storm water discharge permit from either USEPA or the

WVDEP, and does not now have and never has had a stormwater discharge permit from either

U.S. EPA or the West Virginia Department of Environmental Protection (hereinafter: “WVDEP”)

allowing it to discharge Storm Water from UCC’s Filmont Waste Disposal Facility to surface

waters. Notwithstanding this plain fact, UCC has, for decades, been illegally Discharging, and

continues to date illegally to Discharge Storm Water Associated with Industrial Activity from

UCC’s Filmont Waste Disposal Site to Navigable Waters without the permit and controls required

by CWA §§ 301(a) and 402(p) and its implementing regulations.

       90. UCC’s illegal Storm Water Discharges have adversely impacted and continue

adversely to impact Courtland’s property, adding contaminated sediments to the South Boundary

Drainage Ditch, which flows across Courtland’s Property on the way to the Davis Creek.

       91. UCC’s Filmont Waste Disposal Facility received wastes from Facilities described in

40 C.F.R. §§ 122.26(b)(14)(ii), non-exclusively including UCC South Charleston Chemical Plant

(Industry Group 32). and (ix), the South Charleston Wastewater Treatment Plant.

       92. Storm Water at and flowing from and across UCC’s Filmont Waste Disposal Facility

is not controlled or treated and infiltrates through UCC’s Filmont Waste Disposal Facility then to

surface water, or flows across the Open Dump and directly to surface water.

       93. The Discharge of Storm Water from UCC’s Filmont Waste Disposal Facility

directly into Davis Creek and directly into the two (2) drainage ditches adjoining its Filmont Waste

Disposal Site are each a “Storm Water Discharge Associated with Industrial Activity” as

defined in 40 C.F.R. § 122.26(b)(14)(v) and, therefore, continuously since at least 1993 UCC has

required, and continues to date to require, an NPDES permit pursuant to the terms of


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 40 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 41 of 43 PageID #: 41




CWA § 402(p), 33 U.S.C. § 1342(p) and its implementing regulations in order to lawfully effect

or allow such Discharges.

       94. UCC, which does not now have and never has had a permit from either U.S. EPA or

the WVDEP to Discharge Storm Water from its Filmont Waste Disposal Facility to surface

waters, has for decades been illegally Discharging, and continues to date illegally to Discharge,

Storm Water Associated with Industrial Activity from its Filmont Waste Disposal Facility to

Navigable Waters without the permit required by CWA § 402(p) and its implementing

regulations.

       95. By reason of UCC’s ongoing violations of CWA § 311(a) and 402(a) and (p),

33 U.S.C. §§ 1311(a) and 1342(p), Plaintiff is entitled to a permanent injunction under

CWA § 505, 33 U.S.C. § 1365, ordering Defendant Union Carbide Corporation to: (i) forthwith

cease its illegal discharges from its Filmont Waste Disposal Facility of Storm Water Associated

with Industrial Activity to Navigable Waters without the permits required by the CWA; and (ii)

competently and timely to investigate and abate in compliance with the requirement of the

National Contingency Plan the ongoing endangerments to Navigable Waters that is continuing

to be caused by existing contamination of sediments within surface waterways resulting from

UCC’s illegal Discharges of Pollutants and Storm Water Associated with Industrial Activities

from its Filmont Waste Disposal Facility; and (iii) to pay to the United States Treasury an

appropriate civil penalty for its past violations of CWA §§ 311(a) and 402(p).

       96. Pursuant to CWA § 505(f)(1) and (2), 33 U.S.C.§ 1365(f)(1) and (2), the prohibition

of the unpermitted Discharges of Storm Water Associated with Industrial Activities in

CWA §§ 301(a) and 402(p), respectively, 33 U.S.C. §§ 1311 and 1342(p), are each an “effluent

standard or limitation” for purposes of CWA § 505, 33 U.S.C. § 1365, and, thus, enforceable


   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
               Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 41 of 43 pages
  Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 42 of 43 PageID #: 42




pursuant to CWA § 505, 33 U.S.C. § 1365.



                                 IV. PRAYER FOR RELIEF:

       WHEREFORE, Plaintiff respectfully requests that this Court award the following relief as

against Defendant UCC:

       A. the issuance of a permanent injunction pursuant to § 505 of federal Clean Water Act,

33 U.S.C. §1365, requiring UCC: (i) forthwith to cease its illegal Discharges from its Filmont

Waste Disposal Site of Pollutants and of Storm Water Associated with Industrial Activity to

Navigable Waters without the permits required by the CWA; and (ii) timely and competently to

investigate and abate in compliance with the requirement of the National Contingency Plan the

ongoing endangerments to Navigable Waters sediments underlying, adjacent to, and within

surface waterways resulting from UCC’s illegal discharges of Toxic Pollutants, Hazardous

Substances and Storm Water Associated with Industrial Activities from its Filmont Waste

Disposal Facility;

       B. an award of civil penalties, to be paid to the United States of America pursuant to

33 U.S.C. §§ 1319(d) and 1365(a) in the amount to be determined by the Court upon relevant

proof not to exceed the statutory maximum civil penalty per day of violation for each violation

committed relative to UCC’s Filmont so-called “Landfill” Facility and the UCC Massey Railyard

of any permit, standard, regulation, condition, requirement, prohibition, or order which has become

effective pursuant to the CWA, including (without limitation) those violations specifically

identified herein;

       C. an award to Plaintiff of its reasonable attorney fees and litigation costs, including

(without limitation) expert witness fees, incurred in obtaining relief authorized by the “Citizen

Suit” claims brought herein under CWA § 505(d), 33 U.S.C. § 1365(d).
   The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
              Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                        Page 42 of 43 pages
Case 2:21-cv-00487 Document 1 Filed 09/01/21 Page 43 of 43 PageID #: 43




    D. Such other and further relief as this Court deems necessary and appropriate.



                  Respectfully submitted:

                  Neely and Callaghan
                  Lead Trial Counsel for Plaintiff, The Courtland Company, Inc.


             BY: /s/ Michael O. Callaghan
                 Michael O. Callaghan, Esq. WV Bar No. 5509
                 NEELY & CALLAGHAN
                 1337 Virginia Street East
                 Charleston, WV 25301
                 Telephone: 304-343-6500
                 Cell: 304-545-4794
                 Facsimile: 304-343-6528
                 E-Mail: mcallaghan@neelycallaghan.com




The Courtland Company v. Union Carbide Corporation, Case No. 2:21-cv-00487 (S.D. WV)
          Complaint for “Citizen Suit” Relief Pursuant to Clean Water Act § 505
                                   Page 43 of 43 pages
